Citation Nr: 0215512	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  94-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder (other than scars).  

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1979 to July 1982.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office.  In July 1992, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a decision of December 1993, the RO denied service 
connection for residuals of a right shoulder injury (other 
than abrasion scars of the right shoulder which had 
previously been service-connected).  In a decision of March 
1994, the RO denied a rating higher than 10 percent for a 
service-connected right knee injury.  

In August 1996, the Board remanded those issues as well as 
numerous other issues which were also on appeal at that time.  
In September 1998, the Board adjudicated other issues, but 
again remanded the claim for service connection for a right 
shoulder injury, the claim for an increased rating for a 
right knee disorder, and the claim for a total disability 
rating based on individual unemployability.  The veteran 
moved, and his claims came under the jurisdiction of the Waco 
RO.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that a chronic 
right shoulder disorder (other than scars) was not present 
during service, arthritis of the right shoulder was not 
manifested within a year after service, and a current right 
shoulder disorder did not develop as a result of any incident 
during service.

3.  The right knee disorder has not resulted in limitation of 
motion of the knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
the disorder has not resulted in instability or subluxation.

4.  The veteran's service-connected disabilities are a 
fracture of the left navicular bone, rated as 10 percent 
disabling; a right knee injury, rated as 10 percent 
disabling; degenerative disease of the sternum, rated as 10 
percent disabling; and abrasion scars of the knees, right 
shoulder, left elbow and right lower abdomen, rated as 
noncompensably disabling.  The combined disability rating is 
30 percent.

5.  The veteran has completed a high school level education, 
and has occupational experience as a truck driver.  

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a disability rating higher than 10 
percent for a right knee disorder are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC and SSOCs also advised him 
of the evidence that had been obtained and considered.  The 
RO supplied the veteran with the applicable regulations in 
the SOC and SSOCs.  The basic elements for establishing 
service connection, entitlement to an increased rating, and 
entitlement to a total disability rating based on 
unemployability have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his service medical records and 
post service treatment records.  The veteran has had a 
hearing.  His Social Security Administration records have 
been obtained.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Right
 Shoulder Disorder (Other Than Scars).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for a right shoulder disorder because he developed 
such a disorder as a result of an injury resulting from a 
motorcycle accident which occurred during service. 

The veteran's service medical records do not contain any 
records of treatment for a right shoulder disorder.  A 
service medical record dated in April 1982 shows that the 
veteran was seen for complaints of left wrist pain and chest 
wall tenderness after falling off his motorcycle, but the 
record does not contain any mention of complaints or findings 
regarding the right shoulder.  A record dated later in April 
1982 shows that the veteran gave a history of being in a 
motorcycle accident in September 1981 during which he struck 
the right side of his upper thoracic area.  Since then, he 
had experienced pain in his anterior chest and also a small 
ridge just to the right of his sternum.  Again, however, 
there were no complaints or findings pertaining to the right 
shoulder.  A service record dated in May 1982 shows that the 
veteran had been in a motor vehicle accident and had 
abrasions of both calves, knees, thighs, abdomen, arms, and 
back.  There were no specific references to his right 
shoulder.  Thus, the veteran's service medical records are 
completely negative for a diagnosis of a chronic right 
shoulder disorder.

There is also no evidence that arthritis of the right 
shoulder was manifest within a year after separation from 
service.  The veteran filed his original claim for disability 
compensation in March 1985, but he did not mention having any 
problems with his right shoulder.  In a statement dated in 
June 1985, the veteran requested service connection for 
"road rash" scars affecting areas including the right 
shoulder, but he did not mention having any underlying 
disability of the joint.  He was afforded a disability 
evaluation examination by the VA in April 1985, but the 
report does not contain any mention of a disorder of the 
right shoulder.  The report of an orthopedic examination 
conducted by the VA in June 1987 is also negative for 
references to a right shoulder disorder.  

The report of a dermatology examination conducted by the VA 
in June 1992 shows that the veteran had a well healed scar on 
the right shoulder, but there was no other disorder of the 
right shoulder noted.  In a decision of July 1992, the RO 
granted service connection for multiple abrasion scars of 
both knees, the right shoulder, right lower abdomen, and left 
elbow.  

The earliest diagnosis of a right shoulder disorder other 
than scars is contained in a medical record from the VA dated 
in February 1992 that shows that an X-ray of the veteran's 
right shoulder was interpreted as showing severe degenerative 
changes of the shoulder joint.  That record is from almost 
ten years after the veteran's separation from service.  It 
has not been shown that a chronic right shoulder disorder 
which developed after service resulted from any incident in 
service.  The Board notes that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The Board has noted that a VA surgery/thoracic clinic record 
dated in November 1993 shows that the veteran gave a history 
of fracturing a sternum in 1981, and that the diagnoses were 
(1) patient status post motor vehicle accident 1981 with 
sternal injury...and right shoulder shows degenerative changes 
[due to] these traumatic events.  The record does not contain 
any explanation for this conclusion.  In addition, the Board 
notes that the history of the severity of the injuries in 
service is incorrect, as the service medical records do not 
document any fracture to the sternum.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

Similarly, the report of an examination conducted by the VA 
in March 1997 shows that the veteran gave a history of having 
a car/motorcycle accident in service and subsequently being 
hospitalized for nine months.  Following examination, the 
impression included multiple musculoskeletal residuals from 
remote injuries to include the areas mentioned in the 
historical information, namely left wrist, sternum, right 
knee, right hip, [and] right shoulder.  Again, however, in 
light of the fact that the service medical records do not 
document a nine month hospitalization, it is clear that this 
opinion was also based on an inaccurate history.  

In order to obtain a fully informed opinion regarding whether 
the veteran's current right shoulder disorder is related to 
service, the Board remanded the case for the purpose of 
obtaining an examination and an opinion.  The veteran was 
afforded such an examination in April 2002.  The report shows 
that the examiner reviewed the veteran's claims folder.  He 
noted that the veteran stated that he injured his right 
shoulder in a 1982 motorcycle/vehicle accident.  He stated 
that he was told that he had a hairline fracture, and that 
his rotator cuff was messed up.  The examiner noted that this 
history was given by the patient, but upon reviewing the 
medical records in reference to the April 30, 1982, accident, 
he did not see any mention of the right shoulder 
specifically, and no X-rays were made of the right shoulder.  
The examiner concluded that he did not feel able to relate 
the current shoulder disorder to service unless there was 
some documented problem with the veteran's shoulder during 
service.  The examiner also noted that current shoulder X-
rays showed no bony abnormality.  

The VA opinion of April 2002 weighs against the veteran's 
claim, and is the only fully informed medical opinion which 
is of record.  Therefore, the Board finds that a chronic 
right shoulder disorder was not present during service, and 
arthritis of the right shoulder was not manifest within a 
year after the veteran's separation from service (so as to 
permit application of chronic disorder presumptions afforded 
for that disorder).  In addition, it has not been shown that 
a right shoulder disorder developed after service as a result 
of any incident in service.  Accordingly, the Board concludes 
that a chronic right shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.

II.  Entitlement To An Increased Rating For A Right Knee 
Disorder,
 Currently Rated As 10 Percent Disabling.

The right knee disorder may be rated based on limitation of 
motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In evaluating the claim for an increased rating for a right 
knee disorder, the Board has considered the full history of 
the disability.  A service physical profile record dated in 
January 1981 shows that the veteran was placed on limited 
duty due to a medial collateral ligament injury involving a 
torn ligament of the knee.  The veteran's service medical 
records show that the veteran was seen in April and May 1982 
following an auto accident.  It was noted that he had 
abrasions including ones on the knees.  It was indicated that 
there was a questionable fracture of the right knee cap.  A 
radiology report shows that an X-ray of the right knee was 
interpreted as showing no fracture or dislocation.  Another 
record dated in May 1982 indicates that the diagnosis was 
healing contusions.  It was noted that examination of the 
right knee showed a full range of motion and that it was 
stable.  

The veteran submitted a claim for VA disability compensation 
in March 1985, but did not specifically claim the right knee.  
The report of an examination conducted by the VA in April 
1985 shows that the knees had a normal range of motion and 
good ligament stability.  

In January 1992, the veteran requested compensation for knee 
injuries.  The report of a disability evaluation examination 
conducted by the VA in June 1992 shows that the veteran gave 
a history of having injuries to his knees in service, and 
said that the knees stiffened up during cold weather.  On 
examination, he favored the right knee when he ambulated.  He 
flexed the right knee from zero to 100 degrees.  There was no 
evidence of ligament instability or positive drawer sign.  
The pertinent diagnosis was residuals of injuries to the 
knees.  Similarly, the report of a medical examination 
conducted by the VA in December 1992 contains a diagnosis of 
status post right knee injury.  In a rating decision of 
January 1993, the RO granted service connection for a status 
post right knee injury, and assigned a 10 percent disability 
rating.  

In January 1994, the veteran requested an increased rating 
for the right knee disorder.  The RO denied that requested, 
and the veteran appealed.  

The pertinent evidence includes the report of an examination 
conducted by the VA in March 1997.  On examination, the right 
knee showed a 15 degree flexion contracture and flexed from 
that position to an angle of 125 degrees.  There was no knee 
joint effusion.  The knee was stable.  The veteran had pain 
in the joint line with use after walking.  He reported that 
occasionally he had swelling and motion was reduced.  It was 
noted that use of the knee was restricted because of muscle 
power loss.  The knee, as near as could be determined, was 
stable as far as the collateral and cruciate ligament systems 
were concerned.  The examination report also reflects that 
the veteran had a back disorder which resulted in sensory 
loss below the level of the knee.  The report of an VA 
neurology examination conducted in March 1997 shows that the 
diagnoses included right lower extremity L4, L5, and S1 
radiculopathy.  

The Board remanded the case in September 1998 to obtain an 
examination for the purpose of getting additional information 
regarding the severity of the knee disorder, to include 
assessments regarding the severity of pain, and to 
differentiate between impairment due to the right knee versus 
the low back disorder, the right ankle disorder, a muscular 
condition or any other conditions other than the right knee 
disorder.  

A VA examination report addendum dated in July 2000 and 
prepared by the VA examiner who conducted the previous 
examination in March 1997 shows that the examiner stated that 
the described flexion contracture of the right knee was due 
to a condition of fixed high resistance to passive stretching 
of the muscles and periarticular structures, both of which 
are supporting structures of the right knee joint.  He stated 
that to establish the level of pain relative to objective 
findings in the veteran's right knee would be speculative.  
He further stated that it was reasonable to state that a knee 
fixed in 15 degrees of flexion would be painful and 
unreliable upon weightbearing due to the requirements for 
complete extension during walking or standing.  He stated 
that the 15 degree flexion contracture was caused by 
dysfunction of the knee and evolved into fibrosis of tissues 
supporting the joints and muscle attachment.  He noted that 
is a known fact that suppression of use by injury leads to 
atrophies and a loss of power.  However, he stated that he 
was unable to clearly define the origin of the loss of power 
in the flexor and extensor musculature. 

Because the addendum was not based on a reexamination of the 
veteran, as had been requested by the Board, and because the 
addendum did not provide all information requested by the 
Board, the RO subsequently submitted another examination 
request.  The veteran was afforded such an examination in 
April 2002.  The report of a joints examination conducted by 
the VA in April 2002 shows that the veteran gave a history of 
sustaining an injury to the right knee during an airborne 
jump in 1980.  He said that he broke it and wore a cast for 
six months.  He said that he had orthoscopic surgery that 
involved ligament and meniscal work.  He reported that he 
reinjured his knee in April 1982 when he was struck by a car 
while riding his motorcycle.  On examination of the right 
knee, some abnormality was found.  The knee extended 
completely and flexed to at least 125 degrees.  The knee had 
definite effusion of a moderate extent at the time of the 
examination.  The collateral and cruciate ligaments were 
stable.  The patella was also stable.  The examiner did not 
find a positive McMurray's sign, but noted that the 
examination position (in the veteran's wheelchair) did not 
permit good testing for that sign.  The alignment of the leg 
was good.  The veteran was able to hold the knee in active 
extension against moderate resistance.  Movement of the knee 
did not seem to be painful.  The examiner stated that the 
cause of the effusion in the knee was uncertain.  He could 
not find any ligamentous instability and the knee moved 
rather well.  He stated that his impression was that most of 
the disability in the knee and right lower extremity below 
the knee was due to muscular weakness.  The examiner noted 
that current X-rays did not show any bony abnormality of the 
knee.  

In addition, VA treatment records pertaining to the right 
knee were obtained.  For example, a VA orthopedic clinic 
record dated in November 1993 shows that the veteran was seen 
for right patellofemoral syndrome.  He reported having 
limited motion and daily pain.  On physical examination, the 
range of motion was from zero to 80 degrees.  There was 
crepitus.  There was no ligamentous laxity and no effusion.  
The assessment was right patellofemoral syndrome with 
dramatic stiffness.  A record dated in March 1994 shows that 
the veteran complained of having problems with his right 
knee.  He requested a new knee sleeve.  The diagnosis was 
chronic right knee pain.   

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and have not limited 
extension by more than 10 degrees.  Although 15 degrees of 
limitation of extension were noted on the examination in 
March 1997, such a limitation is not shown by any of the 
other medical evidence of record, and the most recent 
examination in April 2002 showed no limitation of extension.  
The rating adequately reflects the weakness, fatigue and pain 
on use experienced by the veteran.  There is no indication 
that such factors ever resulted in significant additional 
limitation of motion.  The Board also notes that the muscle 
weakness on the veteran's right lower extremity is a 
nonservice-connected disability.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the criteria for a disability rating higher than 
10 percent for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence shows that the 
disorder also has not resulted in instability or subluxation.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  

II.  Entitlement To A Total Disability Rating Based On 
Unemployability
 Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
During a hearing held at the RO in September 1992, he 
testified that he had been awarded disability compensation by 
the Social Security Administration after they determined that 
he was unable to work.  In a written statement received in 
January 1994 he asserted that he had been found to be 
medically unemployable based on a chronic back condition, a 
left wrist condition, a condition of the skeletal system, a 
bilateral knee condition, and a neurological condition which 
resulted in blackouts and severe headaches.   

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are a fracture 
of the left navicular bone, rated as 10 percent disabling; a 
right knee injury, rated as 10 percent disabling; 
degenerative disease of the sternum, rated as 10 percent 
disabling; and abrasion scars of the knees, right shoulder, 
left elbow and right lower abdomen, rated as noncompensably 
disabling.  

The evidence pertaining to the severity of the right knee 
disorder is summarized above, and the Board has confirmed the 
10 percent rating for that disorder.  In addition, in a 
decision of September 1998, the Board confirmed the 10 
percent rating for the fracture of the left navicular bone, 
the 10 percent rating for the degenerative disease of the 
sternum, and the noncompensable rating for the multiple 
scars.  The evidence pertaining to those disabilities was 
summarized in the Board's decision of September 1998.  The 
Board found that in spite of the impairment from the 
residuals of the fracture of the left navicular, the motion 
of the left wrist was greater than 15 degrees of 
dorsiflexion, and zero degrees of palmar flexion, and that 
pain caused disability equivalent to that caused by 
limitation of palmar flexion to zero degrees and of 
dorsiflexion to 15 degrees.  The Board also found that the 
veteran had mild limitation of motion of the torso related to 
mild pain of the sternum.  Finally, the Board found that no 
scar of either knee, the right shoulder, the left elbow, or 
the right lower abdomen was poorly nourished, ulcerated, 
tender, painful, or caused limitation of function of the 
scarred part.  

The combined disability rating is 30 percent.  Thus, his 
combined service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
May 1996 shows that the veteran has completed a high school 
level education, and has occupational experience as a truck 
driver.  He stated that he last worked full time in October 
1991.  

The Board has noted that the veteran has been determined to 
be disabled under criteria used by the Social Security 
Administration.  A copy of a Social Security Administration 
decision dated in August 1992 shows that he was found to be 
disabled based on impairment due to his service-connected 
left wrist disorder, and his nonservice-connected post 
surgical lumbosacral fusion.  A more recent Social Security 
Administration decision dated in October 1996 shows that the 
disability benefits were continued on the basis of impairment 
due to degenerative disc disease post lumbar fusion, and no 
secondary diagnosis was noted.  The Board notes that the 
latter nonservice-connected back disability is of such 
severity that it limits the veteran to use of a wheelchair or 
a walker, and requires that he use an implanted morphine 
pump.  Neither the Social Security decisions nor any other 
competent evidence indicates that the veteran's service-
connected disabilities render him unemployable.  
Unemployability associated with intercurrent disability may 
not be used as a basis for a total disability rating.  See 
38 C.F.R. § 4.19.  

The examiner who performed the VA examination in March 1997 
concluded that "...his service connected injuries are not the 
single factor that would determine whether this patient could 
be employed on a sedentary basis."  This opinion weighs 
against the claim.  In addition, the Board notes that a VA 
vocational rehabilitation service record dated in December 
1993 reflects that the veteran's work history was positive 
for employment until 1991, when he had back surgery that left 
him unable to work.  This is confirmed by a written statement 
from the veteran's former employer dated in July 1992 which 
shows that his employment was terminated after he was unable 
to obtain a medical release from his doctor after having 
surgery.


Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment.  Accordingly, 
the Board concludes that the criteria for a total disability 
rating based on individual unemployability due to service-
connected disorders are not met and referral for 
extraschedular consideration is not warranted.


ORDER

1.  Entitlement to service connection for right shoulder 
disorder (other than scars) is denied.

2.  An increased rating for a right knee disorder, currently 
rated as 10 percent disabling, is denied.

3.  A total disability rating based on unemployability due to 
service-connected disabilities is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

